Citation Nr: 1615875	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  13-27 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for right wrist degenerative joint disease with nodule.



REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1989 to September 2011.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO granted service connection for right wrist degenerative joint disease with nodule and assigned a 10 percent evaluation effective from October 1, 2011.  The case was subsequently transferred to the RO in St. Petersburg, Florida.

The Board remanded the case for further development in October 2015.  The case has since been returned to the Board for appellate review.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

There is an indication that the Veteran was afforded a general medical examination with a wrist examination and x-rays in October 2011.  See March 2012 request for physical examination; December 2011 report of general information; December 2015 VA examination.  In a March 2012 request, the AOJ requested that the wrist examination results from October 2011 be associated with the claims file if they are available.  Otherwise, it was noted that the Veteran should be scheduled for another examination.  

Although the Veteran was provided an additional VA examination, there is no indication that the October 2011 examination results are unavailable.  In fact, the May 2012 and December 2015 VA examiners discussed the October 2011 x-rays, as they confirmed the diagnosis of degenerative or traumatic arthritis.  In addition, they checked a box indicating that the October 2011 imaging study did occur, and both noted that an examination of the right wrist occurred.  Nevertheless, the October 2011 VA examination results are not associated with the claims file.  There has been no indication that further efforts to obtain those records would be futile.  As such, the AOJ should attempt to secure the October 2011 examination report.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected right wrist disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records.  Specifically, the AOJ should secure the results of the October 2011 wrist examination.

2.  The AOJ should review the claims file and ensure that the foregoing development action has been conducted and completed. 

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


